Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Johnson Reg. No. 58539 on 03/02/2022. 
   
The following claims have been amended as follows: 

1.    (Currently Amended) A method of an augmented reality provision server providing augmented reality information to a mobile terminal, the method comprising:
a capture information reception step in which the augmented reality provision server receives capture information generated by a first mobile terminal and a second mobile terminal capturing a target thing from the first mobile terminal and the second mobile terminal;
a first augmented reality information transmission step in which the augmented reality provision server selects first augmented reality information corresponding to the capture information received from the first mobile terminal and the second mobile terminal and transmits the first augmented reality information to the first mobile terminal and the second mobile terminal, wherein the first mobile terminal and the second mobile terminal are capable of displaying the first augmented reality information received from the augmented reality provision server to a user;
an input information reception step in which the augmented reality provision server receives, from the first mobile terminal, input information generated by the first mobile terminal receiving predetermined information from the user; and
a second augmented reality information transmission step in which the augmented reality provision server transmits, to the first mobile terminal, second augmented reality information 
wherein:
the input information reception step further comprises a display condition information reception step in which the augmented reality provision server receives, from the first mobile terminal, display condition information generated by the first mobile terminal receiving condition information regarding displaying of the input information from the user, 
the display condition information is information regarding the displaying of the input information on the second mobile terminal,
the display condition information defined by the first mobile terminal is information regarding whether the input information is to be displayed on the second mobile terminal, 
in the second augmented reality information transmission step:
the augmented reality provision server transmits the second augmented reality information to the second mobile terminal when the display condition information is a condition allowing the input information to be displayed on the second mobile terminal, 
although the augmented reality provision server receives the capture information from the second mobile terminal, the augmented reality provision server does not transmit the second augmented reality information to the second mobile terminal when the display condition information is a condition not allowing the input information to be displayed on the second mobile terminal, and
the display condition information is selected by the user from a list consisting of a plurality of conditions comprising information regarding whether the input information is to be displayed on the second mobile terminal and information regarding an order in which the input information is displayed on the second mobile terminal.

4.  (Currently Amended)   A method of an augmented reality provision server providing augmented reality information to a mobile terminal, the method comprising:
a capture information reception step in which the augmented reality provision server receives capture information generated by a first mobile terminal and a second mobile terminal capturing a target thing from the first mobile terminal and the second mobile terminal;
a first augmented reality information transmission step in which the augmented reality provision server selects first augmented reality information corresponding to the capture information received from the first mobile terminal and the second mobile terminal and transmits the first augmented reality information to the first mobile terminal and the second mobile terminal, wherein the first mobile terminal and the second mobile terminal are capable of displaying the first augmented reality information received from the augmented reality provision server to a user;

a second augmented reality information transmission step in which the augmented reality provision server transmits, to the first mobile terminal, second augmented reality information including the input information received from the first mobile terminal, the first mobile terminal being capable of displaying the second augmented reality information received from the augmented reality provision server to the user,
wherein:
the input information reception step further comprises a display condition information reception step in which the augmented reality provision server receives, from the first mobile terminal, display condition information generated by the first mobile terminal receiving condition information regarding displaying of the input information from the user, 
the display condition information is information regarding the displaying of the input information on the second mobile terminal,
the display condition information defined by the first mobile terminal is information regarding an order in which the input information is displayed on the second mobile terminal, 
in the second augmented reality information transmission step, the augmented reality provision server transmits the second augmented reality information including the input information having the order defined by the first mobile terminal to the second mobile terminal, and
the display condition information is selected by the user from a list consisting of a plurality of conditions comprising information regarding whether the input information is to be displayed on the second mobile terminal and information regarding an order in which the input information is displayed on the second mobile terminal.

7.  (Currently Amended)  An augmented reality provision server comprising: a processing unit for processing a plurality of units comprising:
a reception unit configured to receive capture information generated by a first mobile terminal and a second mobile terminal capturing a target thing from the first mobile terminal and the second mobile terminal;
a control unit configured to select first augmented reality information corresponding to the capture information acquired from the reception unit from among a plurality of pieces of augmented reality information; and
a transmission unit configured to deliver the first augmented reality information to the first mobile terminal and the second mobile terminal,
wherein:

the control unit generates second augmented reality information including the input information,
the transmission unit transmits the second augmented reality information to the first mobile terminal,
the reception unit receives predetermined display condition information from the first mobile terminal, 
the display condition information is information regarding displaying of the input information on the second mobile terminal,
the display condition information defined by the first mobile terminal is information regarding whether the input information is to be displayed on the second mobile terminal,
the control unit transmits the second augmented reality information to the second mobile terminal through the transmission unit when the display condition information is a condition allowing the input information to be displayed on the second mobile terminal, 
although the reception unit receives the capture information from the second mobile terminal, the control unit does not transmit the second augmented reality information to the second mobile terminal through the transmission unit when the display condition information is a condition not allowing the input information to be displayed on the second mobile terminal, and
the display condition information is selected by the user from a list consisting of a plurality of conditions comprising information regarding whether the input information is to be displayed on the second mobile terminal and information regarding an order in which the input information is displayed on the second mobile terminal.
 	
10.  (Currently Amended)  An augmented reality provision server comprising: a processing unit for processing a plurality of units comprising:
a reception unit configured to receive capture information generated by a first mobile terminal and a second mobile terminal capturing a target thing from the first mobile terminal and the second mobile terminal;
a control unit configured to select first augmented reality information corresponding to the capture information acquired from the reception unit from among a plurality of pieces of augmented reality information; and
a transmission unit configured to deliver the first augmented reality information to the first mobile terminal and the second mobile terminal,
wherein:
the reception unit receives predetermined input information from the first mobile terminal,
the control unit generates second augmented reality information including the input information,

the reception unit receives predetermined display condition information from the first mobile terminal, 
the display condition information is information regarding displaying of the input information on the second mobile terminal,
the display condition information defined by the first mobile terminal is information regarding an order in which the input information is displayed on the second mobile terminal, 
the control unit transmits the second augmented reality information including the input information having the order defined by the first mobile terminal to the second mobile terminal through the transmission unit, and
the display condition information is selected by the user from a list consisting of a plurality of conditions comprising information regarding whether the input information is to be displayed on the second mobile terminal and information regarding an order in which the input information is displayed on the second mobile terminal.

The following is the examiners reasons for allowance:

In addition to the remarks filed 01/12/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 4, 7 and 10 when taken in the context of the claims as a whole.  Specifically, the combination of a capture information reception step in which the augmented reality provision server receives capture information generated by a first mobile terminal and a second mobile terminal capturing a target thing from the first mobile terminal and the second mobile terminal;
a first augmented reality information transmission step in which the augmented reality provision server selects first augmented reality information corresponding to the capture information received from the first mobile terminal and the second mobile terminal and transmits the first augmented reality information to the first mobile terminal and the second mobile 
the display condition information is information regarding the displaying of the input information on the second mobile terminal, the display condition information defined by the first mobile terminal is information regarding whether the input information is to be displayed on the second mobile terminal, in the second augmented reality information transmission step: the augmented reality provision server transmits the second augmented reality information to the second mobile terminal when the display condition information is a condition allowing the input information to be displayed on the second mobile terminal, and although the augmented reality provision server receives the capture information from the second mobile terminal, the augmented reality provision server does not transmit the second augmented reality information to the second mobile terminal when the display condition information is a condition not allowing 
At best the prior arts of record, specifically, Chun et al. (US 20190318076 A1) teaches capturing real world objects from mobile terminals (see Fig. 3 and ¶184, ¶209]. Chun further teaches information of augmented reality object displayed on mobile terminals (see Fig. 6 and ¶97 and ¶122) Chun further teaches display conditions such as matching user, location and images (see ¶210-215). Stahl et al. (US 20200066046 A1 hereinafter Stahl) teaches uploading ar content to servers to identify objects (see ¶88-91)
Newly cited art Piemonte; Patrick S. et al. (US 20190318540 A1) sharing filters based on privacy settings for augmented reality content (See ¶28) Ravi et al. (US 20190122045 A1) teaches social network service with facial recognition within AR services (see ¶28)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 4, 7 and 10 as a whole.
Thus, claims 1, 4, 7 and 10 are allowed over the prior art of record.
Claims 3, 5-6, 9 and 11-12 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 01/12/2022. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.